         Case 7:17-cv-06453-CS Document 203 Filed 08/18/20 Page 1 of 10




   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK
   _____________________________________
                                                  :
   Jose Barragan Contreras, Juan Alonzo Orellana, :
   and Jorge Yepez                                :
                                                  :
   Individually, and on behalf of all others      :
   Similarly situated as Class Representatives,   :
                                                  :
                              Plaintiffs,         :
                                                  :          Case No.: 17-CV-6453 (CS)
   v.                                             :
                                                  :          CLASS ACTION
   Rosann Landscape Corp., A.F.A. Management :
   Corp., and Ana Maria Birlescu                  :
                                                  :
                                                  :
                              Defendants.         :
                                                  :
   _____________________________________ :


 ORDER AND JUDGMENT ON CLAIMS FOR WHICH THE COURT HAS GRANTED
  SUMMARY JUDGMENT AND SETTING END DATES FOR THE CLASS PERIODS


WHEREAS, Plaintiffs submitted a motion for partial summary judgment concerning their “on-

the-clock” overtime claims under the Fair Labor Standards Act (“FLSA”) and New York Labor

Law (“NYLL”) and wage notice and wage statement claims under NYLL § 195 as against

Defendants Rosann Landscape Corp. and Ana Maria Birlescu, (Doc. 133); and

WHEREAS, on March 25, 2020, the Court found liability on these violations and for liquidated

damages thereon where permitted by statute; and

WHEREAS, Plaintiffs have subsequently withdrawn each of the particular “on-the-clock” claims

that Defendants, in their opposition to said motion, had disputed regarding Plaintiffs’

calculations of damages (Doc. 163); and
         Case 7:17-cv-06453-CS Document 203 Filed 08/18/20 Page 2 of 10




WHEREAS, there is no contested issue of fact as to the quantum of damages for the “on-the-

clock” overtime claims; and

WHEREAS, Plaintiffs have recalculated the wage statement and wage notice violations pursuant

to the Court’s instructions, (see Minute Entries dated June 11, 2020, and Aug. 5, 2020); 1 and

WHEREAS, the Court finds pursuant to Federal Rule of Civil Procedure 54(b) that, for the

reasons stated on the record on August 5, 2020, there is no just reason to delay the entry of this

Order; and

WHEREAS, Plaintiffs have requested that the Court set June 30, 2018, as the end date for the

Class Period pertaining to Plaintiffs’ “on-the-clock” overtime claims and February 15, 2019, as

the end date for the Class Period pertaining to all other claims brought by Plaintiffs in this action

(Doc. 179); and

WHEREAS, the Court, for the reasons stated on the record on August 5, 2020, finds good cause

to set such end dates for the Class Periods as requested by Plaintiffs; and

For the reasons set forth in my rulings on March 25, June 11, and August 5, 2020;




1
  Defendants object to the recalculations to the extent they include “penalties for wage statement
violations for the period subsequent to July 30, 2018, which is the previously court ordered cut-
off date for imposition thereof.” (Doc. 202.) The Court assumes that “July” is a typographical
error and that Defendants meant “June 30,” as Defendants later refer to “the June 30th cut-off
date” and, in the emails that Defendants incorporate into their opposition, they refer to “June 30,”
not July. (Doc. 201-2 at 1.) Either way, the end of the Class Period for wage statement
violations is February 15, 2019 – not June (or July) 30, 2018. And to the extent that Defendants
are contending that they are not liable for wage statement violations after June 30, 2018 (as
suggested in their emails to opposing counsel, (see id.)), such an argument is foreclosed by my
rulings on March 25, June 11, and August 5, 2020, in which I explain that it was uncontested on
summary judgment that Defendants never provided to any Plaintiff or Class Member the wage
statements required by NYLL § 195(3). Further, pursuant to my August 5 ruling, Defendants
were allowed to raise objections to Plaintiffs’ recalculations only, and this objection does not
relate to those recalculations.

                                                  2
       Case 7:17-cv-06453-CS Document 203 Filed 08/18/20 Page 3 of 10




IT IS ORDERED AND ADJUDGED:

  (a) the Class Period for Plaintiffs’ “on-the-clock” overtime claims shall end on June 30,

     2018;

  (b) Plaintiffs are granted summary judgment on their “on-the-clock” overtime FLSA and

     NYLL claims as against Defendants Rosann Landscape Corp. and Ana Maria Birlescu,

     jointly and severally, as set forth on Exhibit 1 annexed herewith, plus an equal amount in

     liquidated damages, plus pre-judgment interest at 9% per annum pursuant to N.Y.

     C.P.L.R. §§ 5001 and 5004 from the midpoint of each Class Member’s employment until

     the date of entry of this Judgment. Post-judgment interest shall accrue at the statutory

     rate provided for in 28 U.S.C. § 1961, running from the date of entry of this Judgment;

  (c) Plaintiffs are granted summary judgment on their NYLL § 195 wage notice and wage

     statement claims as against Defendants Rosann Landscape Corp. and Ana Maria

     Birlescu, jointly and severally, as set forth on Exhibit 2 annexed herewith. Post-judgment

     interest shall accrue at the statutory rate provided for in 28 U.S.C. § 1961, running from

     the date of entry of this Judgment;

  (d) Plaintiffs are thus granted judgment jointly and severally as against Defendants Rosann

     Landscape Corp. and Ana Maria Birlescu in the amount of $483,071.48 (plus additional

     $19.78 incremental prejudgment interest to be added for each day after August 14, 2020,

     per Exhibit 3) as set forth in Exhibits 1, 2 and 3;

  (e) the Court finds it just and proper to certify this judgment pursuant to Federal Rule of

     Civil Procedure 54(b) and directs the Clerk to enter final judgment for the “on-the-clock”

     overtime and NYLL § 195 wage notice and statement violations as set forth herein; and




                                                3
           Case 7:17-cv-06453-CS Document 203 Filed 08/18/20 Page 4 of 10




   (f) the Class Period for all claims brought by Plaintiffs other than the “on-the-clock”

       overtime claims in this action shall end on February 15, 2019.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, pursuant to NYLL

§§ 198(4) and 663(4), if any amounts remain unpaid upon expiration of ninety days following

issuance of judgment, or ninety days after expiration of the time to appeal and no appeal is then

pending, whichever is later, the total amount of judgment shall automatically increase by fifteen

percent.

SO ORDERED.

Dated: August 18, 2020
       White Plains, New York
                                                     ________________________________
                                                          CATHY SEIBEL, U.S.D.J.




                                                4
                      Case 7:17-cv-06453-CS Document 203 Filed 08/18/20 Page 5 of 10
                                                               EXHIBIT 1

                                                  Liquidated Damages        Approximate
                             Owed On-the-Clock      for On-the-Clock       Midpoint of OT
            Class Member        Overtime                Overtime              Claims          Dates of On-the-Clock OT Claims
Abimael Beltran                    6301.214827            6301.214827             3/10/2016                              2013-June 2018
Agustin Iniguez                        940.625                 940.625             9/8/2015                      March 2015-Feb. 2016
Alberto Gonzales                         276.25                 276.25            9/22/2017                        Aug. 2017-Nov. 2017
Alexander Ordon                    521.8527435            521.8527435             9/28/2017                        June 2017-Dec. 2017
Alfredo Correa                               55                      55           10/5/2012                        Aug. 2012-Nov. 2012
Alfredo Escorcia                              0                       0           3/10/2013                         w/e March 15, 2013
Alvino Lara                                   0                       0          11/28/2011                            w/e Nov. 30, 2011
Antonio Sanchez                              64                      64           4/13/2018                  Apr. 9, 2018-Apr. 17, 2018
Armando Gomez                      518.8505846            518.8505846             8/10/2017                        May 2017-Nov. 2017
Axel Barrios                          1028.125                1028.125            6/29/2012                      March 2012-Oct. 2012
Bayron Benjamin                               0                       0            4/9/2017                                  w/e 4/14/17
Bernardo Torres                          4675.5                 4675.5            9/12/2014                         July 2012-Nov. 2016
Braulio Delacruz                            201                     201           8/29/2011                        Aug. 2011-Sept. 2011
Braulio Jimenez                    8306.725846            8306.725846            12/19/2014                        Aug. 2011-June 2018
Carlos Rodriguez                              0                       0            3/7/2016                               w/e 3/12/2016
Carmelo Garcia                               48                      48            3/5/2012                                  w/e 3/10/12
Cesar Robonales                             387                     387            4/2/2012                      March 2012-May 2012
Daniel Beltran                                0                       0           5/14/2018                                  w/e 5/19/18
Daniel Ramirez                                0                       0           2/27/2012                                  w/e 3/3/12
Dario Tlatlan                                 0                       0          11/28/2011                                 w/e 11/30/11
David Gonzales                            159.5                  159.5           11/18/2011                         Oct. 2011-Dec. 2011
Eduardo Carreon                               0                       0           8/10/2017                               8/4/17-8/16/17
Eduardo Veira                                 0                       0           7/28/2012                         Jan. 2012-Feb. 2013
Eliceo Mendez                       2105.16125              2105.16125            9/29/2017                      March 2017-June 2018
Emiliano Benitez                           8520                   8520            10/3/2014                        Aug. 2011-Nov. 2017
Ernesto Lopez                                 0                       0           5/14/2013                             5/11/13-5/18/13
Felix Cruz                                    0                       0           8/29/2014                               8/26/14-9/5/14
Gonsalo Hernandes                            57                      57           3/28/2014                     March 2014-April 2014
Gualder Jimenez                               0                       0           3/31/2014                     March 2014-April 2014
Hector Lopez                                  0                       0           2/27/2012                                   w/e 3/3/12
Isaac Yepez                              28.125                 28.125            5/29/2017                        May 2017-June 2017
Isaias Domingues                            252                     252           7/25/2014                         Apr. 2014-Nov. 2014
J. Gillermo Baca                              0                       0           5/20/2013                                  w/e 5/25/13
J.C. Flores                              145.75                 145.75             3/4/2013                          Jan. 2013-Apr. 2013
J.C. Gonzales                                 0                       0           4/25/2014                               4/21/14-5/2/14
J.C. Hernandez                                0                       0           4/15/2013                                  w/e 4/20/13
J.C. Tzoc Tulul                    5749.757503            5749.757503             4/22/2016                        May 2014-June 2018
Jaime Aguilar                                 0                       0            5/3/2013                             4/30/13-5/10/13
Jaime Hernandez                               0                       0           8/15/2011                                  w/e 8/20/11
Javier Ibarra                               150                     150          10/10/2014                       Sept. 2014-Nov. 2014
Jesus Riveros                            7.1825                 7.1825             7/7/2017                             6/25/17-7/11/17
Johao Gomes                           1084.875                1084.875            7/10/2015                      March 2015-Oct. 2015
Jorge Ramirez                              10.5                    10.5            9/7/2012                        June 2012-Nov. 2012
Jorge Varajas                               462                     462           6/25/2012                        May 2012-Aug. 2012
Jorge Yepez                            250.625                 250.625             5/8/2017                         Apr. 2017-May 2017
Jose Alberto Lara                             0                       0            2/3/2013                                   w/e 2/8/13
Jose Alex Avila                        50.3075                 50.3075            6/23/2017                                   June, 2017
Jose Barragan Contreras            18509.07074            18509.07074              8/1/2014                                    2011-2017
Jose Lopez                                    0                       0           12/3/2012                                  w/e 12/8/12
Jose Ordon Natalio                            0                       0           3/28/2016                     March 2016-April 2016
Juan Orellana                       3857.11125              3857.11125            12/4/2015                                    2014-2017
Juan Taperia                               57.5                    57.5           4/29/2013                               4/22/13-5/7/13
Lucas Fernando                                0                       0           2/27/2012                                   w/e 3/3/12
Luis Valencia                                 0                       0            2/3/2013                                   w/e 2/8/13
Manuel Argueta                                0                       0            4/9/2018                                   April, 2018
Marcelo Saenz Sanchez                         0                       0           6/11/2018                               6/8/18-6/15/18
Marcos Valdovinos                             0                       0           2/27/2012                                   w/e 3/3/12
Mario Velasquez                        1498.75                 1498.75            1/23/2012                         Aug. 2011-July 2012
Martin Rodrigues                           2824                   2824            5/30/2018   week in August 2011; May 2018-June 2018
Mauricio Gonzales                         99.75                  99.75            9/14/2012                         July 2012-Dec. 2012
Misael Sumano                          676.865                 676.865            6/29/2017                      March 2017-Oct. 2017
Nelson Mercado                       1286.5525               1286.5525            2/10/2016                         Apr. 2015-Dec. 2016
                   Case 7:17-cv-06453-CS
Pablo Antonio Sumano              17.96625
                                           Document
                                               17.96625
                                                       203 Filed  08/18/20 Page 6 of 10
                                                              6/20/2016                              6/13/16-6/21/16
Pilo Jimenez                              0             0     5/20/2013                                  w/e 5/25/13
Rafael Aguilar                      1752.75       1752.75     8/26/2013                          Jan. 2013-Apr. 2014
Rafael Marin                       3830.625      3830.625      1/4/2013                         Aug. 2011-May 2014
Rafael Perez                              0             0     5/25/2017                         May 2017-June 2017
Rafael Valencia                     1458.75       1458.75    10/17/2014   March 2012-Dec. 2012; May 2017-June 2017
Reinero Hernandez                         0             0      2/3/2013                                   w/e 2/8/13
Ricardo Romero                  138.5986184   138.5986184     8/21/2017                          July 2017-Oct. 2017
Rodolfo Biolante                          0             0     10/7/2011                                     Oct. 2011
Roque Roque                       564.20875     564.20875      9/5/2016                          July 2016-Oct. 2016
Santiago Paulin                           0             0      5/6/2018                      March 2018-Aug. 2018
Santiago Ramirez                         15            15     10/6/2017                         Aug. 2017-Dec. 2017
Santos Perez                              0             0     4/15/2013                                  w/e 4/20/13
Sergio Benitez                            0             0     7/20/2013                          Feb. 2013-Jan. 2014
Sergio Cardona                          144           144     3/31/2014                       March 2014-Apr. 2014
Tirso Sanchez                           510           510      8/9/2013                         May 2013-Nov. 2013
Vicente Lara                              0             0      2/3/2013                                   w/e 2/8/13
Victorino Machuca                       620           620     1/17/2014                           July 2013-July 2014
Grand Total                     80218.42587   80218.42587
                          Case 7:17-cv-06453-CS Document 203 Filed 08/18/20 Page 7 of 10
                                                                           EXHIBIT 2


                           NYLL Section 198(1-b) NYLL Section 198(1-d)
                                Damages for            Damages for
                           Defendants' Violations Defendants' Violations
                           of NYLL Section 195(1) of NYLL Section 195(3)
                               Hiring Notice         Wage Statement
         Class Member          Requirement            Requirements           Totals                                  Dates of Employment
Abimael Beltran                         $5,000.00              $5,000.00        $10,000.00                                                       2013-2018 (>100 days)
Agustin Iniguez                         $5,000.00              $5,000.00        $10,000.00                                          March 2015-Feb. 2016 (>100 days)
Alberto Gonzales                        $3,150.00              $3,750.00         $6,900.00                                         Aug. 2017-Nov. 2017 (63 workdays)
Alexander Ordon                         $5,000.00              $5,000.00        $10,000.00                                            June 2017-Dec. 2017 (>100 days)
Alfredo Correa                            $700.00              $1,400.00         $2,100.00                                                Aug. 2012-Nov. 2012 (14 wks)
Alfredo Escorcia                            $0.00                $100.00            $100.00                                           8 hrs, w/e March 15, 2013 (1 wk)
Alvino Lara                                 $0.00                $100.00            $100.00                                             8 hrs, w/e Nov. 30, 2011 (1 wk)
Antonio Sanchez                             $0.00                $500.00            $500.00                                    Apr. 9, 2018-Apr. 17, 2018 (7 workdays)
Armando Gomez                           $5,000.00              $5,000.00        $10,000.00                                            May 2017-Nov. 2017 (>100 days)
Axel Barrios                            $1,700.00              $2,500.00         $4,200.00                                              March 2012-Oct. 2012 (34 wks)
Bayron Benjamin                             $0.00                $250.00            $250.00                                           40 hrs, w/e 4/14/17 (5 workdays)
Bernardo Torres                         $5,000.00              $5,000.00        $10,000.00                                             July 2012-Nov. 2016 (>100 days)
Braulio Delacruz                          $250.00                $500.00            $750.00                                                Aug. 2011-Sept. 2011 (5 wks)
Braulio Jimenez                         $5,000.00              $5,000.00        $10,000.00                                               Aug. 2011-present (>100 days)
Carlos Rodriguez                            $0.00                $250.00            $250.00                                                        1 day, w/e 3/12/2016
Carmelo Garcia                              $0.00                  $0.00              $0.00                    w/e 3/10/12; 17 hrs in June 2017 per Defts (Dkt. 158-1)
Cesar Robonales                           $450.00                $900.00         $1,350.00                                               March 2012-May 2012 (9 wks)
Daniel Beltran                              $0.00                $250.00            $250.00                                                   8 hrs, w/e 5/19/18 (1 day)
Daniel Ramirez                              $0.00                $100.00            $100.00                                                    32 hrs, w/e 3/3/12 (1 wk)
Dario Tlatlan                               $0.00                $100.00            $100.00                                                  8 hrs, w/e 11/30/11 (1 wk)
David Gonzales                            $400.00                $800.00         $1,200.00                                                  Oct. 2011-Dec. 2011 (8 wks)
David Perez                             $4,750.00              $4,750.00         $9,500.00                                          July 2018-Nov. 2018 (95 workdays)
Eduardo Carreon                             $0.00                $750.00            $750.00                                                8/4/17-8/16/17 (8 workdays)
Eduardo Veira                               $0.00                $200.00            $200.00                               Jan. 2012-Feb. 2013 (16 hrs in 2 workweeks)
Eliceo Mendez                           $5,000.00              $5,000.00        $10,000.00                                             March 2017-present (>100 days)
Emiliano Benitez                        $5,000.00              $5,000.00        $10,000.00                                            Aug. 2011-Nov. 2017 (>100 days)
Ernesto Lopez                               $0.00                $200.00            $200.00                                5/11/13-5/18/13 (17.5 hrs in 2 workweeks)
Felix Cruz                                  $0.00                $200.00            $200.00       8/26/14-9/5/14 (10 business days; worked on 8 days in 2 workweeks)
Gonsalo Hernandes                         $200.00                $400.00            $600.00                                              March 2014-April 2014 (4 wks)
Gualder Jimenez                           $250.00                $500.00            $750.00                                              March 2014-April 2014 (5 wks)
Hector Lopez                                $0.00                $100.00            $100.00                                                            w/e 3/3/12 (1 wk)
Isaac Yepez                               $800.00              $1,000.00         $1,800.00                                         May 2017-June 2017 (16 workdays)
Isaias Domingues                        $1,600.00              $2,500.00         $4,100.00                                                Apr. 2014-Nov. 2014 (32 wks)
J. Gillermo Baca                            $0.00                $100.00            $100.00                                                   1 day, w/e 5/25/13 (1 wk)
J.C. Flores                               $300.00                $600.00            $900.00                                                 Jan. 2013-Apr. 2013 (6 wks)
J.C. Gonzales                               $0.00                $200.00            $200.00        4/21/14-5/2/14 (11 business days; 9 workdays during 2 workweeks)
J.C. Hernandez                              $0.00                $100.00            $100.00                                                   1 day, w/e 4/20/13 (1 wk)
J.C. Tzoc Tulul                         $5,000.00              $5,000.00        $10,000.00                                             May 2014-Dec. 2018 (>100 days)
Jaime Aguilar                               $0.00                $200.00            $200.00       4/30/13-5/10/13 (10 business days; 7 workdays during 2 workweeks)
Jaime Hernandez                             $0.00                $100.00            $100.00                                                   1 day, w/e 8/20/11 (1 wk)

Javier Ibarra                           $450.00                $900.00           $1,350.00    Sept. 2014-Nov. 2014 (10 weeks; acceded to 9 wks per Defts (Dkt. 158-1))
Jesus Riveros                            $550.00                $750.00          $1,300.00                                              6/25/17-7/11/17 (11 workdays)
Johao Gomes                            $5,000.00              $5,000.00         $10,000.00                                           March 2015-Oct. 2015 (>100 days)
Jorge Ramirez                          $1,100.00              $2,200.00          $3,300.00                                                June 2012-Nov. 2012 (22 wks)
Jorge Varajas                            $750.00              $1,500.00          $2,250.00                                                 May 2012-Aug. 2012 (15 wks)
Jorge Yepez                            $1,950.00              $1,750.00          $3,700.00                                          Apr. 2017-May 2017 (39 workdays)
Jose Alberto Lara                          $0.00                $100.00            $100.00                                                             w/e 2/8/13 (1 wk)
Jose Alex Avila                          $550.00                $500.00          $1,050.00                                                      June 2017 (11 workdays)
Jose Barragan Contreras                $5,000.00              $5,000.00         $10,000.00                                                        2011-2017 (>100 days)
Jose Lopez                                 $0.00                $100.00            $100.00                                                            w/e 12/8/12 (1 wk)
Jose Ordon Natalio                         $0.00                $250.00            $250.00                                              March-April 2016 (3 workdays)
Juan Orellana                          $5,000.00              $5,000.00         $10,000.00                                                        2014-2017 (>100 days)
Juan Taperia                             $150.00                $300.00            $450.00                                                        4/22/13-5/7/13 (3 wks)
Lucas Fernando                             $0.00                $100.00            $100.00                                                             w/e 3/3/12 (1 wk)
Luis Valencia                              $0.00                $100.00            $100.00                                                             w/e 2/8/13 (1 wk)
Manuel Argueta                             $0.00                $250.00            $250.00                                                       April 2018 (5 workdays)
Marcelo Saenz Sanchez                      $0.00                $500.00            $500.00                                                 6/8/18-6/15/18 (6 workdays)
Marcos Valdovinos                          $0.00                $100.00            $100.00                                                             w/e 3/3/12 (1 wk)
Mario Velasquez                        $2,350.00              $2,500.00          $4,850.00                                                 Aug. 2011-July 2012 (47 wks)
                                                                                                       week in 2011; May 2018-Dec. 2018 (>100 days); accepting Defts'
Martin Rodrigues                       $5,000.00              $5,000.00         $10,000.00                      representation that there is one person with this name
Mauricio Gonzales                      $1,100.00              $2,200.00          $3,300.00                                                 July 2012-Dec. 2012 (22 wks)
Misael Sumano                          $5,000.00              $5,000.00         $10,000.00                                           March 2017-Oct. 2017 (>100 days)
Nelson Mercado                         $5,000.00              $5,000.00         $10,000.00                                             Apr. 2015-Dec. 2016 (>100 days)
Pablo Antonio Sumano                       $0.00                $500.00            $500.00                                               6/13/16-6/21/16 (8 workdays)
Pilo Jimenez                               $0.00                $100.00            $100.00                                                    1 day, w/e 5/25/13 (1 wk)
Rafael Aguilar                         $2,500.00              $2,500.00          $5,000.00                                                Jan. 2013-Apr. 2014 (>50 wks)
Rafael Marin                           $2,500.00              $2,500.00          $5,000.00                                               Aug. 2011-May 2014 (>50 wks)
Rafael Perez          Case 7:17-cv-06453-CS
                                $550.00       Document $1,300.00
                                            $750.00     203 Filed 08/18/20 Page 8May
                                                                                  of 2017-June
                                                                                      10 2017 (11 workdays)
                                                                         March 2012-Dec. 2012 (40 wks); May 2017-June 2017 (11 workdays);
Rafael Valencia                 $2,000.00     $2,500.00     $4,500.00     damages only calculated for 2012 time period per Defts (Dkt. 158-1)
Reinero Hernandez                   $0.00       $100.00       $100.00                                               2 days, w/e 2/8/13 (1 wk)
Ricardo Romero                  $3,000.00     $3,500.00     $6,500.00                                      July 2017-Oct. 2017 (60 workdays)
Rodolfo Biolante                  $200.00       $400.00       $600.00                                                       Oct. 2011 (4 wks)
Roque Roque                     $5,000.00     $5,000.00    $10,000.00                                   July 2016-Oct. 2016 (>100 workdays)
Santiago Paulin                 $4,850.00     $5,000.00     $9,850.00                                   March 2018-Aug. 2018 (97 workdays)
Santiago Ramirez                $4,050.00     $4,750.00     $8,800.00                                     Aug. 2017-Dec. 2017 (81 workdays)
Santos Perez                        $0.00       $100.00       $100.00                                              2 days, w/e 4/20/13 (1 wk)
Sergio Benitez                      $0.00       $200.00       $200.00                       Feb. 2013-Jan. 2014 (2 days during 2 workweeks)
Sergio Cardona                    $250.00       $500.00       $750.00                                           March 2014-Apr. 2014 (5 wks)
Tirso Sanchez                   $1,250.00     $2,500.00     $3,750.00   May 2013-Nov. 2013 (28 wks; acceded to 25 wks per Defts (Dkt. 158-1))
Vicente Lara                        $0.00       $100.00       $100.00                                                1 day, w/e 2/8/13 (1 wk)
Victorino Machuca               $2,500.00     $2,500.00     $5,000.00                                           July 2013-July 2014 (>50 wks)
Wenceslao Rodrigues             $5,000.00     $4,750.00     $9,750.00                                        July 2018-Nov. 2018 (>100 days)
Grand Total                   $132,150.00   $150,750.00   $282,900.00
                                     Case 7:17-cv-06453-CS Document 203 Filed 08/18/20 Page 9 of 10

                                                                                EXHIBIT 3

                                                                                                                  Pre-judgment Interest
                                                                                                                    from Midpoint of
                                                                                                                     Employment to
                                                                                                                                                               Incremental
                                                                           Liquidated Damages                                                                 Interest to be
                    Hiring Notice    Wage Statement   Owed On-the-Clock                          Approximate                                Total as of
    Class Member                                                             for On-the-Clock                          8/14/2020                             Added for Each
                      Damages          Damages           Overtime                                 Midpoint                                August 14, 2020
                                                                                 Overtime                                                                        Day after
                                                                                                                                                             August 14, 2020
Abimael Beltran               5000             5000         6301.214827           6301.214827         3/10/2016            2513.925762          $25,116.36                $1.55
Agustin Iniguez               5000             5000              940.625               940.625         9/8/2015            417.9467466          $12,299.20                $0.23
Alberto Gonzales              3150             3750               276.25                276.25        9/22/2017            71.99907534           $7,524.50                $0.07
Alexander Ordon               5000             5000         521.8527435           521.8527435         9/28/2017            135.2384959          $11,178.94                $0.13
Alfredo Correa                 700             1400                   55                    55        10/5/2012            38.92191781           $2,248.92                $0.01
Alfredo Escorcia                 0              100                    0                     0        3/10/2013                      0             $100.00                $0.00
Alvino Lara                      0              100                    0                     0       11/28/2011                      0             $100.00                $0.00
Antonio Sanchez                  0              500                   64                    64        4/13/2018            13.47682192             $641.48                $0.02
Armando Gomez                 5000             5000         518.8505846           518.8505846         8/10/2017            140.7293366          $11,178.43                $0.13
Axel Barrios                  1700             2500            1028.125              1028.125         6/29/2012            752.4184932           $7,008.67                $0.25
Bayron Benjamin                  0              250                    0                     0         4/9/2017                      0             $250.00                $0.00
Bernardo Torres               5000             5000               4675.5                4675.5        9/12/2014            2493.642699          $21,844.64                $1.15
Braulio Delacruz               250              500                  201                   201        8/29/2011            162.2152603           $1,314.22                $0.05
Braulio Jimenez               5000             5000         8306.725846           8306.725846        12/19/2014            4229.602736          $30,843.05                $2.05
Carlos Rodriguez                 0              250                    0                     0         3/7/2016                      0             $250.00                $0.00
Carmelo Garcia                   0                0                   48                    48         3/5/2012             36.5010411             $132.50                $0.01
Cesar Robonales                450              900                  387                   387         4/2/2012            291.6177534           $2,415.62                $0.10
Daniel Beltran                   0              250                    0                     0        5/14/2018                      0             $250.00                $0.00
Daniel Ramirez                   0              100                    0                     0        2/27/2012                      0             $100.00                $0.00
Dario Tlatlan                    0              100                    0                     0       11/28/2011                      0             $100.00                $0.00
David Gonzales                 400              800                159.5                 159.5       11/18/2011            125.5374247           $1,644.54                $0.04
David Perez                   4750             4750                    0                     0        9/15/2018                      0           $9,500.00                $0.00
Eduardo Carreon                  0              750                    0                     0        8/10/2017                      0             $750.00                $0.00
Eduardo Veira                    0              200                    0                     0        7/28/2012                      0             $200.00                $0.00
Eliceo Mendez                 5000             5000          2105.16125            2105.16125         9/29/2017             545.034899          $14,755.36                $0.52
Emiliano Benitez              5000             5000                8520                  8520         10/3/2014            4499.960548          $31,539.96                $2.10
Ernesto Lopez                    0              200                    0                     0        5/14/2013                      0             $200.00                $0.00
Felix Cruz                       0              200                    0                     0        8/29/2014                      0             $200.00                $0.00
Gonsalo Hernandes              200              400                   57                    57        3/28/2014            32.76172603             $746.76                $0.01
Gualder Jimenez                250              500                    0                     0        3/31/2014                      0             $750.00                $0.00
Hector Lopez                     0              100                    0                     0        2/27/2012                      0             $100.00                $0.00
Isaac Yepez                    800             1000               28.125                28.125        5/29/2017            8.134674658           $1,864.38                $0.01
Isaias Domingues              1600             2500                  252                   252        7/25/2014            137.4470137           $4,741.45                $0.06
J. Gillermo Baca                 0              100                    0                     0        5/20/2013                      0             $100.00                $0.00
J.C. Flores                    300              600               145.75                145.75         3/4/2013            97.75232877           $1,289.25                $0.04
J.C. Gonzales                    0              200                    0                     0        4/25/2014                      0             $200.00                $0.00
J.C. Hernandez                   0              100                    0                     0        4/15/2013                      0             $100.00                $0.00
                                   Case 7:17-cv-06453-CS Document 203 Filed 08/18/20 Page 10 of 10
J.C. Tzoc Tulul             5000           5000   5749.757503     5749.757503      4/22/2016    2232.95377    $23,732.47    $1.42
Jaime Aguilar                  0            200               0               0     5/3/2013             0       $200.00    $0.00
Jaime Hernandez                0            100               0               0    8/15/2011             0       $100.00    $0.00
Javier Ibarra                450            900            150             150    10/10/2014   78.96575342     $1,728.97    $0.04
Jesus Riveros                550            750         7.1825          7.1825      7/7/2017   2.008345068     $1,316.37    $0.00
Johao Gomes                 5000           5000      1084.875        1084.875      7/10/2015   498.0913767    $12,667.84    $0.27
Jorge Ramirez               1100           2200            10.5            10.5     9/7/2012   7.503041096     $3,328.50    $0.00
Jorge Varajas                750           1500            462             462     6/25/2012    338.563726     $3,512.56    $0.11
Jorge Yepez                 1950           1750        250.625         250.625      5/8/2017   73.78674658     $4,275.04    $0.06
Jose Alberto Lara              0            100               0               0     2/3/2013             0       $100.00    $0.00
Jose Alex Avila              550            500        50.3075         50.3075     6/23/2017   14.24046822     $1,164.86    $0.01
Jose Barragan Contreras     5000           5000   18509.07074     18509.07074       8/1/2014   10063.35641    $57,081.50    $4.56
Jose Lopez                     0            100               0               0    12/3/2012             0       $100.00    $0.00
Jose Ordon Natalio             0            250               0               0    3/28/2016             0       $250.00    $0.00
Juan Orellana               5000           5000    3857.11125      3857.11125      12/4/2015   1631.082524    $19,345.31    $0.95
Juan Taperia                 150            300            57.5            57.5    4/29/2013   37.77041096       $602.77    $0.01
Lucas Fernando                 0            100               0               0    2/27/2012             0       $100.00    $0.00
Luis Valencia                  0            100               0               0     2/3/2013             0       $100.00    $0.00
Manuel Argueta                 0            250               0               0     4/9/2018             0       $250.00    $0.00
Marcelo Saenz Sanchez          0            500               0               0    6/11/2018             0       $500.00    $0.00
Marcos Valdovinos              0            100               0               0    2/27/2012             0       $100.00    $0.00
Mario Velasquez             2350           2500        1498.75         1498.75     1/23/2012   1155.228288     $9,002.73    $0.37
Martin Rodrigues            5000           5000           2824            2824     5/30/2018   561.9373151    $16,209.94    $0.70
Mauricio Gonzales           1100           2200          99.75           99.75     9/14/2012   71.10671918     $3,570.61    $0.02
Misael Sumano               5000           5000        676.865         676.865     6/29/2017   190.5977663    $11,544.33    $0.17
Nelson Mercado              5000           5000     1286.5525       1286.5525      2/10/2016   522.4813071    $13,095.59    $0.32
Pablo Antonio Sumano           0            500      17.96625        17.96625      6/20/2016   6.715931918       $542.65    $0.00
Pilo Jimenez                   0            100               0               0    5/20/2013             0       $100.00    $0.00
Rafael Aguilar              2500           2500        1752.75         1752.75     8/26/2013   1099.910651     $9,605.41    $0.43
Rafael Marin                2500           2500      3830.625        3830.625       1/4/2013   2624.870188    $15,286.12    $0.94
Rafael Perez                 550            750               0               0    5/25/2017             0     $1,300.00    $0.00
Rafael Valencia             2000           2500        1458.75         1458.75    10/17/2014   765.4241096     $8,182.92    $0.36
Reinero Hernandez              0            100               0               0     2/3/2013             0       $100.00    $0.00
Ricardo Romero              3000           3500   138.5986184     138.5986184      8/21/2017   37.21657696     $6,814.41    $0.03
Rodolfo Biolante             200            400               0               0    10/7/2011             0       $600.00    $0.00
Roque Roque                 5000           5000     564.20875       564.20875       9/5/2016   200.1936307    $11,328.61    $0.14
Santiago Paulin             4850           5000               0               0     5/6/2018             0     $9,850.00    $0.00
Santiago Ramirez            4050           4750             15              15     10/6/2017   3.857671233     $8,833.86    $0.00
Santos Perez                   0            100               0               0    4/15/2013             0       $100.00    $0.00
Sergio Benitez                 0            200               0               0    7/20/2013             0       $200.00    $0.00
Sergio Cardona               250            500            144             144     3/31/2014   82.65994521     $1,120.66    $0.04
Tirso Sanchez               1250           2500            510             510      8/9/2013    322.180274     $5,092.18    $0.13
Vicente Lara                   0            100               0               0     2/3/2013             0       $100.00    $0.00
Victorino Machuca           2500           2500            620             620     1/17/2014   367.0569863     $6,607.06    $0.15
Wenceslao Rodrigues         5000           4750               0               0    9/15/2018             0     $9,750.00    $0.00
Grand Total               132150         150750   80218.42587     80218.42587                  39734.62468   $483,071.48   $19.78
